              Case 3:19-cr-00646-EMC Document 18 Filed 04/20/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     DAVID RIZK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       david_rizk@fd.org
 7

 8   Counsel for Defendant IRIAS-LOBO
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                        Case No.: CR 19–646 EMC
15                      Plaintiff,                       STIPULATION AND [PROPOSED]
                                                         ORDER TO CONTINUE
16                v.                                     SENTENCING
17      SANTOS IRIAS-LOBO,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for sentencing on June 10, 2020. Due to

22   the COVID-19 pandemic, the parties and Probation request that sentencing be continued

23   approximately 30 days to July 8, 2020 at 2:30 p.m. The defendant is out of custody and has had

24   no violations while on pretrial release.

25           \\

26           \\

27           \\

28

     STIPULATION AND [PROPOSED] ORDER
     IRIAS-LOBO, CR 19–646 EMC
              Case 3:19-cr-00646-EMC Document 18 Filed 04/20/20 Page 2 of 2



 1             IT IS SO STIPULATED.
 2                    April 20, 2020            DAVID L. ANDERSON
 3                    Dated                     United States Attorney
                                                Northern District of California
 4
                                                          /S
 5
                                                ALEXIS LOEB
 6                                              Assistant United States Attorney

 7

 8                    April 20, 2020            STEVEN G. KALAR
 9                    Dated                     Federal Public Defender
                                                Northern District of California
10
                                                          /S
11                                              DAVID RIZK
                                                Assistant Federal Public Defender
12

13
                  IT IS SO ORDERED.
14

15                  04/20/2020
                    Dated                       EDWARD CHEN
16                                              United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER
     IRIAS-LOBO, CR 19–646 EMC
                                            2
